Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
6. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “generate …a financial transaction recommendation based on the next value currency value and associated confidence score,” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “obtain currency data corresponding to a plurality of currency values associated with a plurality of financial entities; determine a first set of currency values, a second currency values, and a holdout set of currency values by separating the plurality of currency values based on timestamps associated with the plurality of currency values; train a machine learning prediction model on the first set of currency values and the second set of currency values; compute a next value currency score; evaluate the machine learning prediction model on each currency value; and determine a next value currency value for a future time at least in part using one of thresholding or averaging of the set of potential next value currency values, the next value currency value associated with a confidence score.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of processing and predicting market data using a generic computer system and machine learning-based approaches (i.e., predictive modeling), which according to the applicant’s disclosure (see paras 0020), can be utilized by any system that attempts to optimize resource usage, including computing system resources such as financial transactions systems, trading systems, and the like. The examiner further contends that the recited computer processor is used to merely process, transmit and output data while the memory is no more than a storage medium for storing data. Furthermore, the limitations “wherein each of the first set of currency values is associated with its respective timestamp occurring during the time period, and each of the holdout set of currency values  is associated with its respective timestamp occurring during the time period and disjoint from the second set of currency value” is recited to further narrow the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a computer processor and machine learning-based approaches — that is, mere instructions to apply a generic computer and machine learning-based approaches to the abstract idea, as supported by the present specification in at least (paras 0020) “For example, in accordance with various embodiments, machine learning-based approaches can be utilized by any system that attempts to optimize resource usage, including computing system resources such as financial transactions systems, trading systems, and the like.” Thus, applying an exception using a generic computer and machine learning-based approaches cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “training a prediction model…..” when considered as a whole is a mere extra-solution activity, analogous to the steps of applying a machine learning-based approach to the abstract idea. In addition, a mere data gathering step, such as “obtaining currency data corresponding to a plurality of currency values associated with a plurality of financial entities….” is insignificant extra-solution activity that is insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The limitations “determine a first set of currency values, a second currency values, and a holdout set of currency values by separating the plurality of currency values based on timestamps associated with the plurality of currency values; compute a next value currency score; evaluate the machine learning prediction model on each currency value; and determine a next value currency value for a future time at least in part using one of thresholding or averaging of the set of potential next value currency values, the next value currency value associated with a confidence score,” comprise the analysis of data which is  nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Further, the limitation “train a machine learning prediction model on the first set of currency values and the second set of currency values” is nominal and an insignificant extra-solution activity, for all machine learning prediction models must be trained. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, while claims 2-5, 11-14, 16, 18-20 recite additional limitations these limitations comprise the analysis of data which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). These additional elements simply recite the steps of processing and predicting market data using a generic computer system and a machine learning-based approach.
The dependent claims 6-9, 15 do not recite additional elements but merely further narrow the scope of the abstract idea.  
Response to Arguments
Applicant's arguments filed on 03/28/22 have been fully considered but they are not persuasive.
In response to applicant’s argument that the claims are not directed to an abstract idea because the additional elements in the claims integrate the judicial exception into a practical application, citing Enfish and Bascom, the examiner disagrees. 
Applicant's citation of Enfish is unpersuasive because the claims at issue in Enfish are readily distinguishable over the instant claims.  In Enfish the claims were held to be patent-eligible because the claimed solution was directed to improvements in computer technology with database software designed as a "self-referential" table.  The patent claims here do not address improvements in computer technology with database software designed as a "self-referential" table, so Enfish is not applicable.  In contrast, the instant claims also provide a generically computer-implemented solution to a communication/business-related or economic problem.  
Applicant's citation of Bascom is unpersuasive, as the claims at issue in Bascom are readily distinguishable over the instant claims.  In Bascom the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted improvement in filtering technology by providing individually customizable filtering at a remote ISP server by taking advantage of the technical capability of certain communication networks.  The invention in Bascom was a technological solution to a technological problem, using an improved filtering technology rather than using conventional filtering technology.  In contrast, again, the instant claims provide a generically computer-implemented solution to a business-related or economic problem, and are incomparable to the claims at issue in Bascom.
Lastly, the examiner contends that the claim recites a combination of additional elements including “obtain currency data corresponding to a plurality of currency values associated with a plurality of financial entities; determine a first set of currency values, a second currency values, and a holdout set of currency values by separating the plurality of currency values based on timestamps associated with the plurality of currency values; train a machine learning prediction model on the first set of currency values and the second set of currency values; compute a next value currency score; evaluate the machine learning prediction model on each currency value; and determine a next value currency value for a future time at least in part using one of thresholding or averaging of the set of potential next value currency values, the next value currency value associated with a confidence score.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of processing and predicting market data using a generic computer system and machine learning-based approaches (i.e., predictive modeling), which according to the applicant’s disclosure (see paras 0020), can be utilized by any system that attempts to optimize resource usage, including computing system resources such as financial transactions systems, trading systems, and the like. The examiner further contends that the recited computer processor is used to merely process, transmit and output data while the memory is no more than a storage medium for storing data. Furthermore, the limitations “wherein each of the first set of currency values is associated with its respective timestamp occurring during the time period, and each of the holdout set of currency values  is associated with its respective timestamp occurring during the time period and disjoint from the second set of currency value” is recited to further narrow the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697